 1                         UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
 2

 3   ------------------------------------X
                                         :
 4   FASHION GROUP, LLC, et al.,         :
                                         :    18-CV-02959 (PGG)
 5                       Plaintiffs,     :
                                         :
 6                  v.                   :    500 Pearl Street
                                         :    New York, New York
 7   JOHNNY’S SIGNATURE, INC., et al.,   :
                                         :    October 28, 2019
 8                       Defendant.      :
     ------------------------------------X
 9
          TRANSCRIPT OF CIVIL CAUSE FOR SETTLEMENT CONFERENCE
10               BEFORE THE HONORABLE BARBARA C. MOSES
                     UNITED STATES MAGISTRATE JUDGE
11
     APPEARANCES:
12
     For the Plaintiff:          JONATHAN FAUST, ESQ.
13                               1411 Broadway
                                 New York, New York 10018
14

15   For the Defendants:         HARLAN LAZARUS, ESQ.
                                 Lazarus & Lazarus
16                               240 Madison Avenue
                                 New York, New York 10016
17
                                 RANDY KORNFELD, ESQ.
18                               Kornfeld & Associates
                                 570 Lexington Avenue
19                               New York, New York 10022

20

21
     Court Transcriber:          SHARI RIEMER, CET-805
22                               TypeWrite Word Processing Service
                                 211 N. Milton Road
23                               Saratoga Springs, New York 12866

24

25


     Proceedings recorded by electronic sound recording, transcript
     produced by transcription service.
                                                                         2

 1              THE CLERK:   Fashion Group LLC v. Johnny’s Signature,
 2   Inc., et al., Docket No. 18-CV-2959.
 3              Counsel and parties, state your appearance for the

 4   record.

 5              MR. FAUST:    John Faust for all plaintiffs, Fashion

 6   Group, Fungyun and NYC Alliance, Your Honor.     Good afternoon.

 7              THE COURT:    And introduce now that we’re on the

 8   record, please, your client.

 9              MR. FAUST:    My client is Josh Gelder who is the COO

10   of various plaintiff entities and executive officer of each

11   entity.

12              THE COURT:    Thank you.   Welcome back.   Be seated.

13   Who’s next?

14              MR. LAZARUS:    Good afternoon, Your Honor.    Harlan

15   Lazarus for Johnny’s Signature, Inc., Johnny’s Signature

16   International, Inc., Deepak Sajnani, Jerry Lau and Double Top

17   International, Inc.     Mr. Sajnani who is seating to the

18   right --

19              THE COURT:    My left, your right.

20              MR. LAZARUS:    Your left, yes.   Is here for himself

21   and the Johnny corporate defendants and Mr. Lau who is seated

22   to your right is here for himself and for Double Top.

23              THE COURT:    Thank you very much.

24              MR. KORNFELD:    Good afternoon, Your Honor.     Randy

25   Kornfeld for Bilco Import and Export, Inc., Bilco Industries,
                                                                         3

1    Inc. and Burton Chen, also known as Billy Chen.        Billy Chen --

2                 THE COURT:   And Mr. Chen is with you?

3                 MR. KORNFELD:   Yes, he is, Your Honor.

4                 THE COURT:   Welcome back all of you.    Counsel, be

5    seated.   As you know, we are now on the record here making an

6    electronic recording for the purpose of memorializing the

7    material terms of a settlement agreement that the parties tell

8    me they have now reached after a series of negotiations

9    culminating with negotiations here in the Monighan Courthouse

10   over the course of this afternoon.

11                So what I would do is I will ask plaintiff’s

12   counsel, Mr. Faust, to state the material terms of the

13   agreement.    I will then ask the other attorneys if they concur

14   that Mr. Faust has accurately stated the material terms.       Once

15   we get agreement on what the material terms are I will ask

16   each of the parties in turn both on their individual behalfs

17   to the extent that they are individual plaintiffs or

18   defendants and on behalf of the entities for which they have

19   authority whether they understand the terms, whether they

20   agree to settle the terms, and I will ask -- settle on these

21   terms I should say, and as I explained to counsel before we

22   went on the record I will ask each of the client

23   representatives here to confirm your understanding that

24   although the lawyers have not yet reduced the settlement

25   agreement to a formal written document you are entering into,
                                                                      4

1    you will be entering into a binding and enforceable contract

2    subject to its terms here this afternoon.

3               So with that introduce, Mr. Faust.

4               MR. FAUST:   Thank you and good afternoon, Your

5    Honor.   Before I get into the material terms I would like to

6    thank Your Honor for your patience and repeated indulgence of

7    the parties and this process and the opportunity to come in I

8    think was very helpful in getting us to where we are right

9    now.

10              I will endeavor to set forth the material terms and

11   counsel can certainly point where I err.

12              First, for a period of one year no defendant will

13   directly or indirectly own an interest in a company doing

14   business in the sweater portion of the apparel industry.

15   Plaintiffs will get an exclusive right to sell the

16   approximately 734,809 units of goods identified in the

17   attachment to the October 22, 2019 email from Attorney Lazarus

18   to myself provided, however, the defendants and their factor

19   also have the right to try and sell the goods.

20              Plaintiff will earn a commission on the sales

21   pursuant to agreed -- an agreed commission schedule which I

22   will lay out in a moment.   Plaintiffs will get the commission

23   whether they sell the goods or whether the defendant or the

24   factor sells the goods.

25              The October 22, 2019 attachment from Attorney
                                                                        5

1    Lazarus included LDP pricing for the goods and the commission

2    schedule --

3                THE COURT:   LDP for us laymen is landed duty price;

4    correct?

5                MR. FAUST:   That is correct, Your Honor.

6                THE COURT:   Thank you.

7                MR. FAUST:   The commission is if the good are sold

8    at LDP or better.   It’s a 20 percent commission.    If the sale

9    price is at 75 to 99 percent of LDP it’s a 15 percent

10   commission.   If the sale price is 50 to 74 percent of LDP it’s

11   a ten percent commission if the plaintiffs sell the goods but

12   a five percent commission if the defendants or their factor

13   sells the goods.    And there’s a five percent commission on any

14   price below 50 percent.    Defendants have the right --

15               THE COURT:   Below 50 percent of the LDP?

16               MR. FAUST:   The LDP yes, Your Honor.

17               THE COURT:   Thank you.

18               MR. FAUST:   And the defendants have the right to

19   approve the sale, for any sale where the price is 74 percent

20   or lower.   74 percent of LDP or lower.

21               The plaintiffs are not taking possession, custody or

22   control of the goods in any way.      All that remains with the

23   defendants who will warehouse and distribute the goods

24   pursuant to any sale.    The defendants will provide all

25   necessary releases and waivers to enable the sale.
                                                                         6

1                These terms are subject to the defendant’s factor’s

2    approval.   The agreement is to last until January --

3                THE COURT:    And the defendant’s factor is -- give me

4    the name again.   BHA, which stands for --

5                MALE VOICE:    Bank [inaudible] International.

6                THE COURT:    That’s an Israeli bank; right?

7                MR. LAZARUS:    Yes, it is, Your Honor.

8                THE COURT:    Thank you.

9                MR. FAUST:    So the agreement will last until January

10   31st provided, however, if the -- if the defendant’s factor

11   does not foreclose on the inventory that’s subject to this

12   agreement by that date the parties will negotiate in good

13   faith for an extension of the agreement for a term --

14   commercially reasonable amount of time for plaintiffs to

15   endeavor to sell the goods.

16               The other terms will be memorialized in writing as

17   well.   They include a mutual non disparagement and mutual

18   general releases.

19               THE COURT:    But no confidentiality clause; correct?

20               MR. FAUST:    That is correct, Your Honor.

21               THE COURT:    The case will be dismissed by

22   stipulation once the formal written documents have been fully

23   executed and the factor’s consent obtained?

24               MR. FAUST:    That is correct, Your Honor.

25               THE COURT:    Thank you, Mr. Faust.   Let me turn to
                                                                        7

1    Mr. Lazarus.   Anything to add or clarify to that list of

2    material terms?

3              MR. LAZARUS:    Just a clarification, Your Honor.

4    They had mentioned in Chambers that the -- Johnny corporate

5    defendants as well as the bank can only sell through agents

6    because they’re not in business of selling sweaters at all.

7    So yes, it’s exclusive in the sense that we’re not going to

8    pull out and wholesale [inaudible] rep to sell the stuff but

9    there will be agents involved [inaudible] bank and also --

10             THE COURT:   So you’re saying that if your clients or

11   the factor BHA sell the goods themselves they’ll retain an

12   agent to assist them in that but do I understand correctly

13   that plaintiffs will still get the agreed upon commission to

14   te extent it’s applicable?

15             MR. LAZARUS:    Yes, that’s a hundred percent correct.

16             THE COURT:   And you agree, Mr. Faust?

17             MR. FAUST:   Yes, Your Honor.

18             THE COURT:   Mr. Kornfeld, do you have anything to

19   add?

20             MR. KORNFELD:   Nothing to add, Your Honor.

21             THE COURT:   Let me begin then with Mr. Gelder.     If

22   you could just pull the microphone closer to you.   Mr. Gelder,

23   you are not personally a plaintiff or a defendant in this

24   action but you are here as a representative of Fashion Group,

25   LLC, Fungyun, Inc. and NYC Alliance Company, LLC; is that
                                                                         8

1    correct?

2                MR. GELDER:    That is correct.

3                THE COURT:    What is your position with those

4    entities?

5                MR. GELDER:    The chief operating officer.

6                THE COURT:    With respect to all of them?

7                MR. GELDER:    For NYC Alliance.

8                THE COURT:    Are you authorized to negotiate and

9    settle on behalf of all three of them?

10               MR. GELDER:    Yes, I am.

11               THE COURT:    Very well.    Did you hear and do you

12   understand the material terms of the proposed settlement

13   placed on the record by counsel?

14               MR. GELDER:    Yes, I do.

15               THE COURT:    On behalf of Fashion Group, LLC, do you

16   agree to settle this case on those terms?

17               MR. GELDER:    Yes, I do.

18               THE COURT:    On behalf of Fungyun, Inc., do you agree

19   to settle this case on those terms?

20               MR. GELDER:    Yes, I do.

21               THE COURT:    On behalf of NYC Alliance Company, LLC,

22   do you agree to settle this case on those terms?

23               MR. GELDER:    Yes, I do.

24               THE COURT:    Do you understand that although the

25   terms have not yet been reduced to a formal written settlement
                                                                          9

1    agreement you on behalf of those three corporate entities are

2    entering into a binding and enforceable contract of settlement

3    this afternoon?

4                 MR. GELDER:    Yes, I do.

5                 THE COURT:    Thank you very much.   Let me now turn to

6    the Johnny’s entities.      That would be Mr. Sajnani speaking for

7    those entities; correct?

8                 MR. SAJNANI:    Yes.

9                 THE COURT:    So just step forward right where you are

10   is perfect so I can hear you.       You are Deepak Sajnani, also

11   known as Johnny Sajnani?

12                MR. SAJNANI:    Correct.

13                THE COURT:    And you are individually a defendant in

14   this case and you are also I take a principal of Johnny’s

15   Signature, Inc. and Johnny’s Signature International, Inc.

16                MR. SAJNANI:    Yes, ma’am.

17                THE COURT:    What is your position with those two

18   companies?

19                MR. SAJNANI:    I’m the president and the owner of the

20   company.

21                THE COURT:    Both of them?

22                MR. SAJNANI:    Yes, ma’am.

23                THE COURT:    So you’re authorized to enter into a

24   settlement agreement on their behalf?

25                MR. SAJNANI:    Yes, ma’am.
                                                                       10

1               THE COURT:    All right.   Did you hear and understand

2    the material terms of the settlement placed on the record by

3    counsel?

4               MR. SAJNANI:    Yes, I do, ma’am.

5               THE COURT:    On behalf of yourself, Mr. Sajnani, do

6    you agree to settle this case on those terms?

7               MR. SAJNANI:    Yes, I do, ma’am.

8               THE COURT:    Do you need some water?

9               MR. SAJNANI:    No, I’m okay.

10              THE COURT:    You’re okay.   On behalf of Johnny’s

11   Signature, Inc., do you agree to settle this case on those

12   terms?

13              MR. SAJNANI:    Yes, I do, ma’am.

14              THE COURT:    And on behalf of Johnny’s Signature

15   International, Inc., do you agree to settle this case on those

16   terms?

17              MR. SAJNANI:    Yes, I do, ma’am.

18              THE COURT:    Do you understand that although the

19   lawyers have not yet prepared formal written settlement

20   documentation you are entering into an enforceable and binding

21   settlement agreement this afternoon?

22              MR. SAJNANI:    Yes, I do, ma’am.

23              THE COURT:    Thank you very much.   Let’s go to the

24   Bilco entities.   That would be Mr. Chen.

25              MR. CHEN:    Yes.
                                                                       11

1               THE COURT:    You are Burton Chen also known as Billy

2    Chen?

3               MR. CHEN:    Yes.    Burton Chen actually my son.

4               THE COURT:    You are then Billy Chen incorrectly

5    named as Burton Chen?

6               MR. CHEN:    No.    They put it on the case.   So I don’t

7    know.

8               THE COURT:    Are you here as an individual defendant

9    in this action and as a representative of the Bilco entities?

10              MR. CHEN:    Yes.

11              THE COURT:    Very well.    What is your position at

12   Bilco Import and Export, Inc.?

13              MR. CHEN:    President.

14              THE COURT:    What is your position at Bilco

15   Industries, Inc.?

16              MR. CHEN:    President.

17              THE COURT:    Are you therefore authorized to settle

18   this case on their behalf?

19              MR. CHEN:    Yes.

20              THE COURT:    Did you hear and do you understand the

21   material terms of the settlement placed on the record by

22   counsel?

23              MR. CHEN:    Yes.

24              THE COURT:    On behalf of Bilco Import and Export, do

25   you agree to settle this case on those terms?
                                                                      12

1              MR. CHEN:    Yes.

2              THE COURT:    On behalf of Bilco Industries, Inc., do

3    you agree to settle this case on those terms?

4              MR. CHEN:    Yes.

5              THE COURT:    On behalf of yourself do you agree to

6    settle this case on those terms?

7              MR. CHEN:    Yes.

8              THE COURT:    Do you also recognize that although the

9    formal written agreement has not yet been prepared you’re

10   entering into a binding contract of settlement this afternoon?

11             MR. CHEN:    Yes.

12             THE COURT:    Thank you very much.   That leaves Mr.

13   Lau and Double Top International.   Step up, Mr. Lau.

14             MR. LAU:    Yes.

15             THE COURT:    You are Jerry Lau?

16             MR. LAU:    Yes.

17             THE COURT:    Are you also here on behalf of Double

18   Top International, Inc.?

19             MR. LAU:    President.

20             THE COURT:    You are the president of Double Top?

21             MR. LAU:    Yeah.

22             THE COURT:    Did you hear and understand the material

23   terms of the settlement placed on the record by counsel?

24             MR. LAU:    Yes, I do.

25             THE COURT:    Are you authorized to settle this case
                                                                      13

 1   on behalf of Double Top?

 2             MR. LAU:     Yes.

 3             THE COURT:     On behalf of Double Top, do you agree to

 4   settle this case on those terms?

 5             MR. LAU:     Yes.

 6             THE COURT:     And on behalf of yourself, do you agree

 7   to settle this case on those terms?

 8             MR. LAU:     Yes.

 9             THE COURT:     Do you recognize that -- do you

10   acknowledge that although there is not yet a formal written

11   document you are entering into a binding agreement?

12             MR. LAU:   Yes.

13             THE COURT:    Thank you very much.     You may be seated.

14             Gentlemen, I believe that concludes our business

15   this evening.   Either I or Judge Garaufis will issue in all

16   likelihood a 30 day dismissal order.      If you need more than 30

17   days to get your settlement documentation finalized and a

18   stipulation of settlement filed don’t wait until the last day.

19   Ask for an extension as soon as you know you need it.

20             Any questions?

21             MR. FAUST:    None, Your Honor.

22             THE COURT:    We’ll be adjourned.     Thank you.

23             MR. FAUST:    Thank you.

24             MR. KORNFELD:       Your Honor, thank you.   I do as

25   counsel did I want to thank the Court, the Court’s staff for
                                             14

 1   all of the assistance and courtesies.

 2                             * * * * *

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                    15

 1        I certify that the foregoing is a court transcript from

 2   an electronic sound recording of the proceedings in the above-

 3   entitled matter.

 4

 5

 6                                   Shari Riemer, CET-805

 7   Dated:   October 31, 2019

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
